UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT


                     _______________________

                           No. 97-30675
                         Summary Calendar
                     _______________________


LOUISIANA FARM BUREAU MUTUAL INSURANCE COMPANY

                                                 Plaintiff-Appellant

                             versus

LOWES HOME CENTERS INCORPORATED, ET AL

                                                          Defendants

LOWES HOME CENTERS INCORPORATED; GENERAL ELECTRIC COMPANY

                                               Defendants-Appellees

          *********************************************

DAVID LONGINO; JUANITA LONGINO

                                               Plaintiffs-Appellants

                             versus

LOWES HOME CENTERS INCORPORATED, ET AL

                                                          Defendants

LOWES HOME CENTERS INCORPORATED; GENERAL ELECTRIC COMPANY

                                               Defendants-Appellees


_________________________________________________________________

           Appeal from the United States District Court
               for the Western District of Louisiana
                     (96-CV-1287 & 96-CV-1286)
_________________________________________________________________

                          June 12, 1998

Before JONES, SMITH, and STEWART, Circuit Judges.
PER CURIAM*:

             Appellants, David and Juanita Longino and Louisiana Farm

Bureau Mutual Insurance Co. brought products liability claims

against appellees, Lowe’s Home Centers, Inc. (Lowe’s), and General

Electric Company (GE). Appellants alleged that a defective wire in

a Hotpoint washing machine caused a fire which destroyed their

home.       The district court granted GE’s and Lowe’s motion for

summary judgment.     We affirm.

                               I. FACTS

             The Longinos’ home and belongings were destroyed by fire

in 1995.      The Longinos and their insurer, Louisiana Farm Bureau,

alleged that a wire found in the back of the Longinos’ four-month-

old Hotpoint washing machine, manufactured by GE and purchased at

Lowe’s Home Center, was the cause of the fire.

             The washing machine was examined by plaintiffs’ expert,

Donald Boudreaux, who testified that he found an electrical wire

unattached and in a rim around the back bottom edge of the washing

machine. Mr. Boudreaux testified that this wire showed evidence of

electrical arcing and that it started the fire which destroyed the

Longino home.

             This wire was later determined to be 12 gauge wire by

GE’s expert, James M. Finneran.1       The defendants submitted the

affidavit of Roger Klingeman, a lead design engineer at GE’s Home

        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
        Appellants do not dispute this finding.

                                   2
Laundry Department, stating that the Hotpoint washing machine’s

motor, motor start relay, and water valve do not contain 12 gauge

wire or have 12 gauge wire associated with them.                     Klingeman

testified that GE has never used 12 gauge wire for this washing

machine model.

                                II. DISCUSSION

                           A.   Standard of Review

            This court reviews a grant of summary judgment de novo.

See Brown v. CSC Logic, Inc., 82 F.3d 651, 653 (5th Cir. 1996).

The moving party must initially inform the court of the basis of

its motion and identify parts of the record demonstrating the

absence of a genuine issue of material fact.           See Celotex Corp. v.

Catrett, 477 U.S. 317, 324 (1986).           The burden on the moving party

is not to produce evidence showing the absence of a genuine issue

of material fact, but rather to demonstrate an absence of evidence

supporting the non-movant’s case.            See Celotex, 477 U.S. at 325.

If the moving party carries this burden, then the nonmoving party

must demonstrate the existence of a genuine issue of a material

fact.    This requires more than “some metaphysical doubt as to the

material facts.”     See Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). Testimony based on speculation or

conjecture is insufficient to raise a genuine issue of material

fact    because   “there   is   no   issue    for   trial   unless   there   is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party. . . .”          Anderson v. Liberty Lobby,

477 U.S. 242, 249-50 (1986).


                                       3
                                   B. Analysis

             Appellants assert that the fire was caused by faulty

wiring in      their       Hotpoint    washing   machine.    Appellants   were

required to designate specific facts showing that GE had placed the

allegedly defective wire inside the washing machine.               See Ruiz v.

Whirlpool, 12 F.3d 510, 513 (5th Cir. 1994) (citing FED. R. CIV. P.

56(e)). To succeed under the Louisiana Products Liability Act, the

appellants must demonstrate that the characteristic rendering the

product unreasonably dangerous existed at the time the product left

the manufacturer’s control. See La.R.S. 9:2800.54. The appellants

have failed to demonstrate, however, that the allegedly dangerous,

defective wire was in the machine when it left GE’s control.

Appellant’s expert testified specifically that an unattached wire

found   in   the    back    of   the   washing   machine,   with   evidence   of

electrical arcing, was the cause.            GE’s expert identified the wire

as 12 gauge, and he swore that no 12 gauge wire is used in the

manufacture of the Hotpoint washer in question or any of its

components.        This showing met GE’s threshold burden for summary

judgment.

             Appellants’ only response to GE’s evidence was that

mistakes can and do happen and, therefore, it was possible for GE

to have placed the 12 gauge wire in the machine accidentally during

the manufacturing process.             Such speculative reasoning does not

demonstrate a genuine issue as to whether the allegedly defective

wire was inserted in the washing machine as it was built.              See id.

Nor can such speculation allow a jury to make a “rational, non-


                                         4
speculative finding” that GE was ultimately responsible for the

allegedly defective wire.

              Appellants’ other theory is that one of the components

incorporated into the machine may have used 12 gauge wire of which

GE was unaware.        We have already noted the affidavit of Roger

Klingeman who, with personal knowledge of the components used by

GE, stated that none of the component parts use 12 gauge wire.

              Likewise, the appellants’ claim based upon redhibition

under Louisiana Civil Code article 2520, et seq. must fail.          Proof

that the defect existed at the time of sale may be made by direct

or circumstantial evidence, but some evidence must be presented.

Appellants produced no evidence that the alleged defect existed at

the   time     of   sale.2   Appellants’   claim    is   based   merely   on

metaphysical doubt.

              Under the Louisiana Products Liability Act, unless Lowe’s

knew or should have known that the washer was defective and failed

to warn the consumer, Lowe’s cannot be held liable as a non-

manufacturing seller.        See Ferruzzi U.S.A., Inc. v. R.J. Tricon

Co., Inc., 645 So. 2d 685, 688 (La. 1994).          Lowe’s is not required

to inspect the product for redhibitory defects or vices prior to

sale.       See id.    Appellants have not shown that Lowe’s knew or

should have known that the washing machine was defective or that

Lowe’s should have inspected the washing machine for defects.


        2
      Appellants do provide testimony by the Longinos’ that they
made no changes to the washing machine after it was purchased.
Appellants fail, however, to present any specific facts as to GE or
Lowe’s.

                                    5
Therefore, Lowe’s cannot be held liable for selling an allegedly

defective product.

                               III. CONCLUSION

            Because appellants have failed to produce any factual

evidence pointing to the existence of the allegedly defective wire

in   the   washing   machine    before    it   left   the   control   of   the

manufacturer, we affirm.




                                      6